Ford, Judge:
The appeals listed above have been submitted for decision upon a stipulation to the effect that the market value or the price, at the time of exportation to the United States of the merchandise covered by said appeals, at which such or similar merchandise was offered for sale to all purchasers in the principal market of the country of exportation, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus all the charges specified in section 402 (d) of the Tariff Act of 1930, was in each instance the appraised value, less the amount added in each case to meet advances by the appraiser in similar cases then pending on appeal, and that there was no higher foreign value.
Accepting this stipulation as a statement of fact, I find the proper-dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amount added to meet, advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.